Citation Nr: 0315460	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to November 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
degenerative joint disease of the right knee with a 10 
percent disabling rating effective from September 2001.  The 
same decision also granted service connection for 
degenerative joint disease of the left knee with a 10 percent 
disabling rating effective from October 2000.

The matter was previously before the Board in November 2002 
and remanded for an outstanding hearing request.  The Travel 
Board hearing was conducted by the undersigned Veterans Law 
Judge in February 2003.


REMAND

A preliminary review of the claims folder reveals the matter 
is not ready for appellate disposition.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002)) became law.  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary."  

In the instant case, the veteran has not been provided notice 
of the VCAA as mandated by the Court.  Recently, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
corrective action to cure defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to attempt to 
cure VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The result is that the RO must notify the veteran of 
the applicable provisions of the VCAA, including what 
evidence is needed to support the increased rating claims, 
what evidence VA will develop, and what evidence the veteran 
must furnish.  See Quartuccio, supra.   

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
should  notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support the increased rating claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


